 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDTyeeConstruction Co.andHarold J. Honeycutt andJames Ingraham.Case 19-CA-5386June 14, 1974SUPPLEMENTAL DECISION ANDORDEROn the basis of unfair labor practice charges filedbyHarold J.Honeycutt and James Ingraham(hereafterCharging Parties) on July 27, 1971, acomplaint herein was issued on February 2, 1972,alleging, in substance, that Tyee Construction Co.(hereafter Respondent)had engaged in certain unfairlabor practices proscribed by Section 8(a)(1) of theAct by: (1) laying off or discharging on July 21, 1971,eight named employees because of their participationin a concerted refusal to work, and (2) thereafterfailing and refusing to employ the Charging Partiesbecause of their participation in said concerted workstoppage and an earlier concerted work stoppage.Following a hearing conducted on March 7 and 8,1972,Administrative Law Judge 1 Robert L. Piperissued his Decision on June 1, 1972, finding thatRespondent had violated the Act essentially asalleged.He recommended that Respondent beordered to: (1) cease and desist from engaging in saidunlawful conduct, (2) offer reinstatement to theCharging Parties, and (3) make each of the eightnamedindividuals whole for any loss of pay he mayhave suffered by virtue of Respondent's unlawfulconduct. Thereafter, Respondent filed timely excep-tions to the Administrative Law Judge's Decision.On March 9, 1973, the Board issued a Decision andOrder2 declining either to exercise its remedialpowers or render a decision on the merits in this case.Instead, the Board chose to defer to the parties'contractual grievance-arbitration procedures in ac-cordance with the policies enunciated inCollyerInsulatedWire, A Gulf and Western Systems Co.,3andNational Radio Company, Inc.4As in other deferralcases, theBoard retained jurisdiction "[f ]or thepurpose of entertaining an appropriate and timelymotion for further consideration upon a propershowing that either (a) the dispute has not, withreasonable promptness after issuance of [the] Deci-sion, either been resolved by amicable settlement inthe grievance procedure or submitted promptly toarbitration,or (b) the grievance or arbitrationprocedures have not been fair and regular or havereached a result which is repugnant to the Act."Thereafter, on April 23, 1973, the General Counseland the Charging Parties each filed AlternativeMotions for Reconsideration or Reopening of theRecord. On May 23, 1973, the motions to reopen therecord were granted and the case was remanded totheRegional Director for Region 19 with instruc-tions to arrange for a further hearing before anAdministrative Law Judge "[t]o receive testimonywith respect to the Board's Decision and Order inlight of its prior Decision inKansas Meat Packers, aDivisionof Aristo Foods, Inc. "5Prior to the date scheduled for the reopenedhearing, attorneys for the Charging Parties, Respon-dent, and General Counsel entered into a stipulationin settlement of the case, subject to Board approval,insofar as it relates to the Charging Parties. Thestipulationwas approved by the Office of theGeneral Counsel on August 7, 1973.The aforesaid stipulation is hereby approved andmade a part of the record herein, and the proceedingishereby transferred to and continued before theBoard in Washington, D.C., for entry of a Supple-mental Decision and Order pursuant to the provi-sions of said Stipulation.SUPPLEMENTAL ORDERUpon the basis of the stipulation and the entirerecord in this proceeding, and pursuant to Section10(c)of the National Labor Relations Act, asamended, the National Labor Relations Boardhereby orders that:A.This Supplemental Order shall take effectwhen the Regional Director for Region 19 hasdetermined, and notified the Board and the parties inwriting, that Respondent has, promptly after is-suance of this Supplemental Order, complied withparagraph 6 of the stipulation, and with paragraphs 1and 3 of the settlement document attached theretoand marked Appendix "A."B.The Board's order reopening the record datedMay 23, 1973, be dismissed, and any outstandingordersof the Regional Director pertaining toscheduling of a hearing pursuant to the Board'sOrder be quashed.C.The complaint herein, insofar as it pertains tothe Charging Parties, Honeycutt and Ingraham, bedismissed in its entirety pursuant to the "amicablesettlement" provisions of the Board's original Orderat 202 NLRB 307.D.The Board retain jurisdiction of this proceed-ing, consistent with its Order at 202 NLRB 307, lastparagraph, as regards the right of the other sixemployees named in paragraph 3 of the stipulation tofiletimelygrievances following receipt of thenotification letter referred to in paragraph 6 thereofThe title of "Trial Examiner" was changedto "Administrative Law3 192 NLRB 837.Judge"effectiveAugust 19, 1972.4 198 NLRB No. 1.2202 NLRB 307.5 198 NLRB No. 2211NLRB No. 90 TYEE CONSTRUCTION CO.601and attached thereto in sample form as Appendix"B," and to move for further consideration by theBoard in the event "that either (a) their grievanceshave not been resolved by amicable settlement orsubmitted promptly to arbitration, or (b) the griev-ance or arbitration procedures have not been fairand regular or have reached a result which isrepugnant to the Act."MEMBERSFANNING and JENKINS, dissenting:We are unable to agree that the SupplementalDecision and Order approving the settlement stipula-tion in the subject case would effectuate the policiesof the Act.In our dissent in the Decision and Order (202NLRB 307), in which the majority refused toconsider the allegations in the complaint involvedherein on their merits and deferred the issues to anarbitraltribunalunder the collective-bargainingcontract, we cautioned that such deferral would notonly undermine the Act's protection of the eightindividuals involved, but would result in making thestatutory rights of such individuals "a plaything ofprivate treaty and interpretation." The subsequenthistory of this case and the settlement agreementwhich the parties have worked out, and which ourcolleagues would accept without reservation, haveaffirmed our prediction.Now more than 1 year after the Board's originalDecision and Order, and almost 3 years after thecommission of the Respondent's alleged unfair laborpractices, the settlement presented for Board approv-alonly partially remedies the alleged violationsinvolving the two Charging Parties, Honeycutt andIngraham. The fate of the six other employees namedin the complaint, and who the Administrative LawJudge in his Decision found were similarly situated,is still left dangling and unresolved.We continue to be convinced that the basic issue inthis case, involving the condonation of an illegalstrike and the subsequent discriminatory discharge ofthe employees involved, is clearly not an area withinthe confines of the contract or the expertise of anarbitrator, and involves statutory, not private, rights.This is an approach uniformly accepted by the Boardand the courts for many years.Assumingarguendothat the reinstatement andbackpay provisions, as applied to Honeycutt andIngraham in the settlement, are in accord with thecompliance the Regional Director would haveinitially insisted upon, the provisions as set forth inthe settlement provide a private, not a public,remedy.We are concerned that the settlementworked out after issuance of the Board's Decisionand Order does not contain the elements whichwould be expected and required in a meaningfulBoard remedy intended to protect the Section 7rights of employees: the posting of a notice, "ceaseand desist provisions," and provisions for courtenforcement.Additionally, in view of the work stoppages whichgo back to 1968, and the strained relations betweenthe Respondent and its employees, as shown by factsfully described in the Administrative Law Judge'sDecision, the acceptance of the "non-admission"provision of wrongdoing or violation as an integralpart of the settlement agreement by the majorityfortifies our view that we do not have here a properor effective settlement. It is clear on its face that suchsettlement is not concerned with protecting thestatutory rights of the two employees involved andother employees of the Respondent.As for the six employees to whom the settlementgives the right to file timely grievances following thereceipt of a notification letter, this appears to be thesame empty right which the employees in questionwere alerted to more than a year ago in the Board'sDecision and Order. In our opinion this merely givesthe Respondent license to continue "footdragging" inreaching a solution to the issues involved herein.We raised objections to the contract deferralapproach in our prior dissent in light of the teachingsofKansas Meat Packers, a Division of Aristo Foods,Inc.,198 NLRB No. 2. Subsequently, the ChargingParties and the General Counsel raised the sameobjections inmotions for reconsideration of theBoard'sDecision and Order. Indeed, upon secondthoughts, the majority also became concerned withthe issue involved in the objections, and the motionswere granted by the Board on May 23, 1973, and thecasewas remanded to the Regional Director toarrange for further hearing.In the motions for reconsideration, as well as in ourprior dissent, serious questions were raised whetherthe employees would or could be properly represent-edunder the contract's complicated grievanceprocedures. The Union took no part in the unfairlabor practice proceeding and has filed no briefs, orotherwise expressed an interest in their welfare. Theemployees involved must depend upon the Union'shiring hall for job referrals, and they are not in aposition to take an independent or forthright stand toforce the Union to pursue their interests.We feel that there is a deep inconsistency in themajority's now accepting a settlement which leavessuch doubts unresolved and which appears to expresssuch unconcern for the six employees involved.For the above reasons, we would not accept thesettlement agreement.